TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00117-CR
                                       NO. 03-16-00118-CR
                                       NO. 03-16-00119-CR



                                   Benjamin Bustos, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NOS. D-1-DC-12-300636, D-1-DC-12-300942 & D-1-DC-12-301439
              HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In each of the above causes, appellant Benjamin Bustos pleaded guilty to the offense

of burglary of a habitation and was sentenced to 40 years’ imprisonment, with the sentences to run

concurrently. Each judgment of conviction was accompanied by an “order to withdraw funds” from

Bustos’s inmate trust account to recover court costs. Bustos has now filed a pro se notice of appeal

from each of the three orders to withdraw funds.

                The withdrawal of funds from an inmate’s account for the recovery of court fees and

other costs assessed against the inmate is governed by section 501.014(e) of the Texas Government

Code.1 Proceedings to recover costs under section 501.014(e) “are civil in nature and not part of the




       1
           See Tex. Gov’t Code § 501.014(e).
underlying criminal case.”2 In civil cases, unless specifically authorized by statute, appeals may be

taken only from final orders or judgments.3 An “order to withdraw funds” is not considered a final,

appealable order; it is merely a “notification by a court” instructing prison officials to withdraw

funds from an inmate’s account as required by statute.4 An inmate may appeal from a trial court’s

final order denying the inmate’s motion to modify or rescind the withdrawal.5 However, in these

causes, there is no such order in the record. Accordingly, we dismiss each of these appeals for want

of jurisdiction.6



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 20, 2016

Do Not Publish


        2
            Harrell v. State, 286 S.W.3d 315, 316 (Tex. 2009).
        3
        See CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011); Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).
        4
          See Harrell, 286 S.W.3d at 316 n.1 (citing Tex. Gov’t Code § 501.014(e)); Goodspeed
v. State, 352 S.W.3d 714, 715 (Tex. App.—Texarkana 2011, pet. denied); Ramirez v. State,
318 S.W.3d 906, 907 (Tex. App.—Waco 2010, no pet.).
        5
         See Harrell, 286 S.W.3d at 317; Williams v. State, 332 S.W.3d 694, 698
(Tex. App.—Amarillo 2011, pet. denied); see also England v. State, No. 03-12-00635-CV,
2013 Tex. App. LEXIS 6660, at *2-8 (Tex. App.—Austin May 31, 2013, pet. denied) (mem. op.).
        6
            See Ramirez, 318 S.W.3d at 908.

                                                 2